 



Exhibit 10.3
DEAN FOODS COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
(As Revised and Restated Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



DEAN FOODS COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
Table of Contents

                      Page  
ARTICLE I
  DEFINITIONS     1  
 
           
ARTICLE II
  ELIGIBILITY     3  
 
           
ARTICLE III
  CREDITS TO ACCOUNT     3  
 
           
ARTICLE IV
  BENEFITS     5  
 
           
ARTICLE V
  PAYMENT OF BENEFITS AT TERMINATION     6  
 
           
ARTICLE VI
  IN-SERVICE WITHDRAWALS     8  
 
           
ARTICLE VII
  ADMINISTRATION OF THE PLAN     9  
 
           
ARTICLE VIII
  CLAIMS REVIEW PROCEDURE     10  
 
           
ARTICLE IX
  LIMITATION OF RIGHTS     12  
 
           
ARTICLE X
  LIMITATION OF ASSIGNMENT AND PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE    
12  
 
           
ARTICLE XI
  AMENDMENT TO OR TERMINATION OF THE PLAN     13  
 
           
ARTICLE XII
  GENERAL AND MISCELLANEOUS     13  
 
           
ARTICLE XIII
  DEFERRED COMPENSATION SUBJECT TO CODE SECTION 409A     14  

 



--------------------------------------------------------------------------------



 



DEAN FOODS COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
PREAMBLE
     WHEREAS, Dean Foods Company (the “Company”), a corporation formed under the
laws of the State of Delaware, established the Suiza Foods Corporation Executive
Deferred Compensation Plan (the “Plan”) effective July 1, 1999, for the
exclusive benefit of a select group of management and highly compensated
employees of the Company and its affiliates to provide an additional means by
which such employees may defer funds for their retirement;
     WHEREAS the name of the Plan was later changed to Dean Foods Company
Executive Deferred Compensation Plan to reflect the new name of the Company;
     WHEREAS, the Plan was subsequently amended by Amendments 1-7;
     WHEREAS, the Company desires to restate the plan to add provisions
effective January 1, 2005, related to the application of Section 409A of the
Code to the Plan and to make other changes to the manner in which the Plan is to
be administered;
     NOW, THEREFORE, the Company hereby restates the Plan to read as follows,
generally effective January 1, 2005, unless otherwise stated herein:
ARTICLE I
DEFINITIONS
     1.1 “Account” shall mean the individual bookkeeping record established by
the Committee showing the monetary value of the interest in the Plan of each
Participant or Beneficiary.
     1.2 “Affiliate” shall mean a member of a controlled group of corporations
[as defined in Section 414(b) of the Code], a group of trades or businesses
(whether or not incorporated) which are under common control [as defined in
Section 414(c) of the Code], or an affiliated service group [as defined in
Section 414(m) of the Code] of which the Company is a member; and any entity
otherwise required to be aggregated with the Company pursuant to Section 414(o)
of the Code or the regulations issued thereunder; and any other entity in which
the Company has an ownership interest and to which the Company elects to make
participation in the Plan available.
     1.3 “Annual Compensation” shall mean the total amounts paid or accrued by
the Company or an Affiliate to an employee as remuneration for personal services
rendered during each Plan Year, including bonuses and commissions, as reported
on the employee’s federal income tax withholding statement or statements (IRS
Form W-2 or its subsequent equivalent), together with any amounts not includable
in such employee’s gross income pursuant to Sections 125 or 402(g) of the Code,
and any amounts deferred by such employee pursuant to Section 3.1

 



--------------------------------------------------------------------------------



 



hereof. The term “Annual Compensation” shall also include any amounts paid as
director’s fees to members of the Board or members of the board of directors of
an Affiliate.
     1.4 “Beneficiary” shall mean the Beneficiary designated by each Participant
under the 401(k) Plan; provided, however, that a Participant may designate a
different Beneficiary hereunder by delivering to the Committee a written
beneficiary designation, in the form provided by the Committee, and executed
specifically with respect to this Plan.
     1.5 “Board” shall mean the Board of Directors of the Company.
     1.6 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and the rules and regulations promulgated thereunder.
     1.7 “Committee” shall mean the Compensation Committee of the Board.
     1.8 “Company” shall mean Dean Foods Company or its successor or successors.
     1.9 “Company Contribution Account” shall mean the subaccount of each
Participant’s Account showing the monetary value of the Participant’s interest
in the Plan which is attributable to matching or Profit Sharing Credits credited
pursuant to Sections 3.2 and 3.3. A separate subaccount shall be maintained for
each Plan Year.
     1.10 “Company Stock” shall mean the common stock of the Company.
     1.11 “Disability” shall mean a physical or mental condition which, in the
opinion of the Committee, prevents a Participant from being able to perform the
substantial duties of his employment with the Company and is expected to be of
long duration or to result in death.
     1.12 “Effective Date” shall mean July 1, 1999.
     1.13 “401(k) Plan” shall mean the Dean Foods 401(k) Plan.
     1.14 “Participant” shall mean an individual who has been designated by the
Committee as being eligible to participate in the Plan.
     1.15 “Plan” shall mean the Dean Foods Company Executive Deferred
Compensation Plan set forth in this document, as it may be amended from time to
time.
     1.16 “Plan Year” shall mean the twelve month period beginning each January
1 and ending each December 31, except that the first Plan Year shall commence
July 1, 1999 and end December 31, 1999.
     1.17 “Post-2004 Plan” shall mean the Dean Foods Company Post-2004 Executive
Deferred Compensation Plan.
     1.18 “Profit Sharing Credit” shall mean the amount contributed to the
Participant’s Account as a profit sharing credit pursuant to Section 3.3 hereof.

-2-



--------------------------------------------------------------------------------



 



     1.19 “Trust” shall mean the Dean Foods Company Executive Deferred
Compensation Plan Trust.
     1.20 “Valuation Date” shall mean each business day on which the financial
markets are open for trading activity or such other dates as may be established
by the Committee.
ARTICLE II
ELIGIBILITY
     Participation in the Plan shall be made available to a select group of
individuals, as determined by the Board or the Committee, who are providing
services to the Company or an Affiliate in key positions of management and
responsibility. Participation in the Plan shall also be made available to
members of the Board and any outside directors of subsidiaries of the Company.
Such individuals may elect to participate hereunder by executing a participation
agreement in such form and at such time as the Committee shall require, provided
that each participation agreement shall be executed no later than the day
immediately preceding the Plan Year for which an individual elects to make
contributions to the Plan in accordance with the provisions of Section 3.1
hereof. Notwithstanding the foregoing, in the first year in which an individual
becomes eligible to participate in the Plan, he may elect to participate in the
Plan by executing a participation agreement, in such form as the Committee shall
require, within thirty (30) days after the date on which he is notified by the
Committee of his eligibility to participate in the Plan. In such event, his
election to participate in the Plan shall become effective as of the first full
payroll period beginning on or after the Committee’s receipt of his
participation agreement. The determination as to the eligibility of any
individual to participate in the Plan shall be in the sole and absolute
discretion of the Committee, whose decision in that regard shall be conclusive
and binding for all purposes hereunder. Notwithstanding the foregoing, no
individual shall become eligible to become a Participant in the Plan after
December 31, 2004.
ARTICLE III
CREDITS TO ACCOUNT
     3.1 For any Plan Year, a Participant may, in the manner and at the time
prescribed by the Committee, irrevocably elect to defer a portion of the Annual
Compensation otherwise payable to such Participant with respect to such Plan
Year, not to exceed the maximum amount established by the Committee. Any amount
deferred, pursuant to this Article III, from the Annual Compensation otherwise
payable to a Participant shall be transferred to the Trust and credited to the
Account of such Participant as soon as practicable after the date on which such
amounts would otherwise have been paid to the Participant. Notwithstanding the
foregoing, no Participant may elect to defer any portion of Annual Compensation
earned after December 31, 2004.
     3.2 The Committee shall credit a matching contribution, calculated as
provided in this Section 3.2, to the Company Contribution Account of each
Participant who has deferred amounts under the Plan during any Plan Year
pursuant to Section 3.1 above. The matching contribution,

-3-



--------------------------------------------------------------------------------



 



if any, shall be computed as follows: (i) the Committee shall first compute a
maximum matching contribution for each Participant for a Plan Year, on the
salary deferrals made by the Participant under the 401(k) plan in which the
Participant participates, using the formula applied by such 401(k) plan with
respect to the percentage of salary deferrals matched and the maximum percentage
of compensation which is subject to the match, but using the Participant’s
Annual Compensation as defined in this Plan up to the maximum compensation that
may be considered on behalf of a participant under such 401(k) plan (unless
otherwise approved by the Board of Directors of the Company); (ii) the Committee
shall then determine the amount of matching contributions made for the
Participant under such 401(k) plan; and (iii) the difference between (i) and
(ii), if any, is the matching contribution to be credited to the Participant’s
Company Contribution Account under the Plan. The Committee shall credit a
matching contribution, if any, to the Participant’s Company Contribution Account
as soon as administratively practicable following the end of the Plan Year in
which the 401(k) plan year ends, and the Company shall transfer a similar amount
to the Trust as soon as administratively practicable following such date. A
member of the Board or an outside director of a subsidiary who participates in
the Plan is not eligible for matching contributions. Notwithstanding the
foregoing, no matching contribution credits shall be made to the Company
Contribution Account of any Participant with respect to any year after 2004.
     3.3 For each Plan Year, the Committee shall credit each Participant’s
Company Contribution Account with an amount that represents a Profit Sharing
Credit. The Profit Sharing Credit shall be equal in amount to the additional
contribution, if any, which would have been allocated as a non-matching
contribution to the Participant’s account in the 401(k) plan in which the
Participant is eligible to participate, if the Participant had not elected to
defer, pursuant to this Plan, Annual Compensation that otherwise would have been
paid during the plan year of the 401(k) plan which ends in the Plan Year. The
Committee shall credit the Profit Sharing Credit to the Company Contribution
Account of each Participant entitled thereto as soon as administratively
practicable following the end of the Plan Year. A member of the Board or an
outside director of a subsidiary who participates in the Plan is not eligible
for a Profit Sharing Credit. Notwithstanding the foregoing, no Profit Sharing
Credits shall be made to the Company Contribution Account of any Participant
with respect to any year after 2004.
     3.4 At the time of making the deferral elections described in Section 3.1
and at such other times as is allowed by the Committee, the Participant shall
designate, on a form provided by the Committee, the types of investments,
including life insurance policies, in which the Participant’s Account will be
deemed to be invested for purposes of determining the amount of earnings to be
credited to that Account. Such designations may vary by deferral source (i.e.,
salary or bonus) and by deferral Plan Year. Any Company Contributions pursuant
to Section 3.2 and or 3.3 shall be deemed to be invested in the same investments
elected by the Participant for his or her deferrals from salary for the Plan
Year for which the Company Contribution is made (even though it is credited in a
subsequent Plan Year), or if none, as elected by the Participant for his
deferrals from bonuses for such Plan Year. On a quarterly or other basis
selected by the Committee, the Committee shall credit to each Participant’s
Account an amount equal to the interest, earnings or losses that would have
resulted to the Account if the amounts credited to the Account were invested as
elected by the Participant. If the Participant designates a deemed investment in
a life insurance policy, the rate of earnings to be credited to such
Participant’s

-4-



--------------------------------------------------------------------------------



 



Account shall be as set forth in a split-dollar life insurance agreement or
other agreement concerning such a policy.
     3.5 In addition to the other investments which the Participant may
designate in which such Participant’s Account shall be deemed to be invested for
the purpose of determining the amount of earnings to be credited to that
Account, a Participant may designate that all or a portion of such Participant’s
bonus be deemed to be invested in Company stock. If a Participant makes such an
election, the Committee shall credit to the Participant’s Account the number of
shares that could have been purchased on the open market on a date and at a time
selected by the Company which is not more than two business days after the bonus
is determined by the Company, but applying a 15% discount to the purchase price.
If the Participant makes such a designation with respect to a bonus, such
designation shall remain in force throughout the Participant’s participation in
the Plan and the Participant shall not be entitled to change such designation. A
Participant who makes such a designation with respect to bonuses paid in one
year can make another investment designation for bonuses paid in other years.
     3.6 At any time, the Company may, in its sole discretion, credit an amount
on behalf of a particular Participant to his or her account. The crediting of
such an amount shall be evidenced by providing the Participant a notice or
statement specifying the amount of the credit. Thereafter, the amount credited
to the Participant’s Account shall be subject to all of the same terms and
provisions as amounts credited to the Account under Section 3.2 of the Plan.
ARTICLE IV
BENEFITS
     4.1 After the death of a Participant, the Beneficiary of such Participant
shall be entitled to the entire value of all amounts credited to such
Participant’s Account, determined as of the Valuation Date coincident with or
preceding the date of distribution, including any additional amount credited to
such Participant’s Account as a result of life insurance proceeds payable due to
an investment direction made by the Participant to deem to invest a portion of
the Account in insurance on the Participant’s death. In addition, if the
Participant dies before his entire Account is paid and the Participant is
insured under the variable universal life insurance owned by the Trust, an
additional $50,000 death benefit will be paid to the Beneficiary; provided, that
if the Participant also has an Account in the Post-2004 Plan and a $50,000 death
benefit is payable under the Post-2004 Plan, no death benefit will be payable
under this Plan other than the balance of the Participant’s account.
     4.2 If a Participant suffers a Disability while employed by the Company or
an Affiliate or while serving as a director of the Company, such Participant
shall be entitled to the entire value of all amounts credited to such
Participant’s Account, determined as of the Valuation Date coincident with or
preceding the date of distribution. Such amount shall be payable to the
Participant at the time and in the manner determined by the Committee.
     4.3 After a Participant’s employment terminates or such Participant ceases
to be a member of the Board or a board of directors of a subsidiary for any
reason other than death or Disability, such Participant shall be entitled to the
entire value of all amounts credited to the

-5-



--------------------------------------------------------------------------------



 



Account of such Participant, determined as of the Valuation Date coincident with
or preceding the date of distribution, except that the Participant shall only be
entitled to the vested portion, if any, of his Company Contribution Account. The
vested portion of a Participant’s Company Contribution Account shall be
determined by applying the Participant’s vesting percentage calculated pursuant
to the terms of the 401(k) Plan. In addition to crediting service with Related
Employers, as that term is defined in the 401(k) Plan, the Company will credit
service with organizations and their predecessors in which the Company owns an
interest but which do not qualify as Related Employers.
     4.4 If a Participant has designated that all or a portion of a bonus that
otherwise would be paid to such Participant shall be deferred pursuant to the
Plan and deemed to be invested in Company Stock, then the following rules shall
apply to that portion of the Participant’s Account:

  (a)   If the Participant becomes entitled to a distribution from the Plan and
such distribution is as a result of the Participant’s termination of employment
because of death, Disability, or retirement on or after age 65, then such
Participant shall be entitled to a distribution of the portion of his Account
which is deemed to be invested in Company Stock either in shares of Company
Stock or in a cash payment equal to the value of such Company Stock, determined
as of the Valuation Date coincident with or preceding the date of distribution.
    (b)   If a Participant is entitled to a distribution for a reason other than
death, Disability, or retirement on or after age 65, or if a Participant elects
to take an in-service withdrawal as authorized in Article VI, the Participant
shall be entitled to receive Company Stock that has been credited to the
Participant’s account for the number of years in the schedule below, calculated
as of the date of the termination or request for withdrawal, as the case may be
(or a cash payment equal to the value of such shares), in the percentage set
forth below:

      Vested Percentage   Number of Years
85%
  less than one year
92.5%
  at least one but less than two years
100%
  two or more years

In the case of an in-service withdrawal, the reductions and limitations of
Article VI shall apply to the amount determined pursuant to this Section 4.4(b).
ARTICLE V
PAYMENT OF BENEFITS AT TERMINATION
     5.1 In the case of a Participant who terminates employment with the Company
or ceases to be a member of the Board or an outside director of a subsidiary of
the Company, the amount credited to the Participant’s Account (provided it is
more than $25,000) shall be paid in cash (except as otherwise provided in
Section 4.4), to the Participant, at the time the distribution

-6-



--------------------------------------------------------------------------------



 



of the Account is to commence, from among the following optional forms of
benefit as elected by the Participant on the form provided by the Company upon
his or her initial participation in the Plan:

  (a)   a lump sum distribution;     (b)   substantially equal annual
installments over five (5) years;     (c)   substantially equal annual
installments over ten (10) years; or     (d)   substantially equal annual
installments over fifteen (15) years.

     A Participant may make a separate distribution election with respect to
each deferral source for each Plan Year. Notwithstanding the Participant’s
distribution election, if the amount credited to a Participant’s Account is
$25,000 or less, at the time distribution of the Account is to commence, payment
will be made in a lump sum, and even if installment payments have commenced
under this Section 5.1, at such time as the value of such remaining amounts is
$25,000 or less, all remaining amounts credited to a Participant’s Account shall
be distributed in a lump sum.
     Payment shall be made, or in the case of installment payments, commence as
soon as administratively practicable following the Participant’s termination of
employment with the Company or termination as a member of the Board or as a
director of a subsidiary of the Company, or, if so elected by the Participant in
the Participant’s deferral election form, as soon as administratively
practicable during the calendar year following the year in which such event
occurs. If installment payments are made, the unpaid balance of the
Participant’s Account shall continue to share in the income and losses
attributable thereto, in accordance with the provisions of the Plan, during the
period for which installment payments are made. A Participant may modify the
optional form of benefit that he or she has previously elected, as long as he or
she provides the Committee with written notice at least one (1) year in advance
of the effective date of the change.
     5.2 Payment of a Participant’s benefit on account of death shall be made in
a lump sum in cash or, to the extent that Section 4.4 applies, in shares of
Company Stock. Payment of a Participant’s death benefit shall be made to the
Beneficiary of such Participant as soon as practicable following the Committee’s
receipt of proper notice of such Participant’s death.
     5.3 Notwithstanding the provisions of Sections 5.1 or 5.2, the benefits
payable hereunder may be paid before they would otherwise be payable if, based
on a change in the federal or applicable state tax or revenue laws, a published
ruling or similar announcement issued by the Internal Revenue Service, a
regulation issued by the Secretary of the Treasury, a decision by a court of
competent jurisdiction involving a Participant or a Beneficiary, or a closing
agreement made under Section 7121 of the Code that is approved by the Internal
Revenue Service and involves a Participant, the Committee determines that a
Participant has or will recognize income for federal or state income tax
purposes with respect to amounts that are or will be payable under the Plan
before they otherwise would be paid. The amount of any payments pursuant to this
Section 5.3 shall not exceed the lesser of: (a) the amount in the Participant’s
Account or (b) the amount of taxable income with respect to which the tax
liability is assessed or determined.

-7-



--------------------------------------------------------------------------------



 



     5.4 The payment of benefits under the Plan shall begin at the date
specified in accordance with the provisions of Sections 5.1 and 5.2 hereof;
provided that, in case of administrative necessity, the starting date of payment
of benefits may be delayed up to thirty (30) days as long as such delay does not
result in the Participant’s or Beneficiary’s receiving the distribution in a
different taxable year than if no such delay had occurred.
     5.5 Each distribution shall be charged to the appropriate Plan Year and
deferral type subaccount of the Participant from which the distribution is to be
made. Effective January 1, 2006, if less than the total balance of such
subaccount is to be distributed, such distribution shall be charged on a pro
rata basis to each investment in which such subaccount is deemed to be invested.
ARTICLE VI
IN-SERVICE WITHDRAWALS
     6.1 (HARDSHIP WITHDRAWALS): In the event of an unforeseeable emergency, a
Participant may make a request to the Committee for a withdrawal from the
Account of such Participant. For purposes of this Section, the term
“unforeseeable emergency” shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent [as defined in Section 152(a) of the Code] of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Any determination of the existence
of an unforeseeable emergency and the amount to be withdrawn on account thereof
shall be made by the Committee, in its sole and absolute discretion. However,
notwithstanding the foregoing, a withdrawal will not be permitted to the extent
that the financial hardship is or may be relieved: (i) through reimbursement or
compensation by insurance or otherwise; (ii) by liquidation of the Participant’s
assets, to the extent that liquidation of such assets would not itself cause
severe financial hardship; or (iii) by cessation of deferrals under this Plan.
In no event shall the need to send a Participant’s child to college or the
desire to purchase a home be deemed to constitute an unforeseeable emergency. No
member of the Committee shall vote or decide upon any matter relating to the
determination of the existence of such member’s own financial hardship or the
amount to be withdrawn on account thereof. A request for a hardship withdrawal
must be made in the manner prescribed by the Committee, and must be expressed as
a specific dollar amount. The amount of a hardship withdrawal may not exceed the
amount required to meet the severe financial hardship. All hardship withdrawals
shall be paid in a lump sum in cash or, to the extent Section 4.4 applies, in
shares of Company Stock.
     6.2 (SCHEDULED IN-SERVICE WITHDRAWALS): On a form prescribed by the
Committee during the applicable enrollment period, a Participant can elect to
receive that Plan Year’s deferrals made pursuant to Section 3.1, matching
contributions credited pursuant to Section 3.2, additional credits made that
Plan Year pursuant to Sections 3.3, 3.5 or 3.6, and earnings thereon, at a date
specified by the Participant. Such date shall be no earlier than two (2) years
from the last day of the Plan Year for which the deferrals and matching and
other credits are made. A Participant may extend the scheduled in-service
withdrawal date for any Plan Year, as long as the Participant provides advance
written notice to the Committee at least one year

-8-



--------------------------------------------------------------------------------



 



before the scheduled payment date, and such extension is for a period of not
less than one year from the previous, scheduled in-service withdrawal date. Any
withdrawal under this Section 6.2 shall be made in a single lump sum, in cash,
or to the extent Section 4.4 applies, in shares of Company Stock.
     6.3 (UNSCHEDULED IN-SERVICE WITHDRAWALS): Notwithstanding any other
provision herein to the contrary, a Participant who is actively employed or has
started receiving installment payments, (as provided in Section 5.1 above) may
elect to accelerate the date on which payment of his benefit hereunder would
otherwise be made, using a form provided by and filed with the Committee. Upon
such election, the amount to which such Participant is entitled shall be any
whole percentage, from ten percent (10%) to ninety percent (90%) of the benefit
otherwise payable hereunder, which shall be distributed in one lump sum, in cash
(or in shares of Company Stock to the extent that Section 4.4 applies), as soon
as administratively practicable after the early distribution election is made.
Ten percent (10%) of any amounts withdrawn from such Participant’s Account shall
be forfeited as of the date of such distribution.
     If, at the time of such election, the Participant is employed by the
Company or an Affiliate, such Participant shall be prohibited from participating
in the Plan for the balance of the Plan Year and no amounts shall be credited to
his or her Account pursuant to Section 3.1 hereunder during this period. The
Participant may again elect to participate in the Plan as of the first full
payroll period after the last day of that Plan Year by executing a new
participation agreement within the time prior to such date established by the
Committee.
     6.4 Withdrawals shall be charged pro rata to the investment options in
which amounts credited to a Participant’s Account are deemed to be invested
pursuant to Section 3.4 hereof. If a withdrawal exceeds the amount of a
Participant’s Account which is deemed to be invested pursuant to Section 3.4
hereof, then such withdrawals shall be charged to the portion of the
Participant’s Account which is deemed to be invested in Company Stock as
provided in Section 3.5 hereof.
ARTICLE VII
ADMINISTRATION OF THE PLAN
     7.1 The Plan shall be administered by the Committee. The members of the
Committee shall not receive compensation with respect to their services for the
Committee. The members of the Committee shall serve without bond or security for
the performance of their duties hereunder unless applicable law makes the
furnishing of such bond or security mandatory or unless required by the Company.
Any member of the Committee may resign by delivering a written resignation to
the Company and to the other members of the Committee.
     7.2 The Committee shall perform any act which the Plan authorizes expressed
by a vote at a meeting or in a writing signed by a majority of its members
without a meeting. The Committee may, by a writing signed by a majority of its
members, appoint any member of the Committee to act on behalf of the Committee.
Any person who is a member of the Committee shall not vote or decide upon any
matter relating solely to such member or vote in any case in which the
individual right or claim of such member to any benefit under the Plan is
particularly

-9-



--------------------------------------------------------------------------------



 



involved. If, in any matter or case in which a person is so disqualified to act,
the remaining persons constituting the Committee cannot resolve such matter or
case, the Board will appoint a temporary substitute to exercise all the powers
of the disqualified person concerning the matter or case in which such person is
disqualified.
     7.3 The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorneys’ fees and related costs), in connection with the
performance by such member of duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.
     7.4 The Committee shall establish rules and procedures, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in the Plan, shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all employees, Participants and
Beneficiaries.
     7.5 Any action to be taken hereunder by the Company shall be taken by
resolution adopted by the Board or by a committee thereof; provided, however,
that by resolution, the Board or a committee thereof may delegate to any officer
of the Company the authority to take any such actions hereunder.
ARTICLE VIII
CLAIMS REVIEW PROCEDURE
     8.1 In the event that a Participant or Beneficiary is denied a claim for
benefits under this Plan (the “Claimant”), the Committee shall provide to the
Claimant written notice of the denial within 90 days after the claim is filed
(45 days in the case of a Disability claim) unless an extension of time for
processing the claim is necessary because more information is needed (or, in the
case of a Disability claim, an extension is necessary for reasons beyond the
control of the Committee), in which case a decision will be rendered not later
than 180 days (75 days in the case of a Disability claim which may be further
extended to 105 days if the additional extension is necessary due to reasons
beyond the control of the Committee) after the initial receipt of the claim. If
such an extension of time for processing the claim is required, written notice
of the extension and additional information that is necessary to process the
claim will be furnished to the Claimant prior to the expiration of the initial
90-day (or 45-day) period and will indicate the special circumstances requiring
an extension of time for processing the claim and will indicate the date the
Committee expects to render its decision. In no event will such extension exceed
a period of 90 days from the end of the initial period. The notice shall set
forth:

  (a)   the specific reason or reasons for the denial;

-10-



--------------------------------------------------------------------------------



 



  (b)   specific references to pertinent Plan provisions on which the Committee
based its denial;     (c)   a description of any additional material or
information needed for the Claimant to perfect the claim and an explanation of
why the material or information is needed;     (d)   if the claim is a claim for
a Disability benefit, the Participant will be notified if an internal rule,
guideline, protocol or other similar criterion was relied on by the Committee
and the Participant will be provided with a copy of such rule, guideline,
protocol, or other criterion free of charge on the Participant’s request. If the
claim is a claim for a Disability benefit and the denial is based on a medical
necessity or other similar exclusion or limit, the Participant will be provided,
free of charge at his or her request, an explanation of how that exclusion or
limit and any clinical judgments apply to the Participant’s medical
circumstances.     (e)   a statement that the Claimant may:

  (i)   request a review upon written application to the Committee;     (ii)  
review pertinent Plan documents; and     (iii)   submit issues and comments in
writing; and

  (f)   that any appeal the Claimant wishes to make of the adverse determination
must be in writing and received by the Committee within 60 days (180 days in the
case of a Disability claim) after receipt of the Committee’s notice of denial of
benefits. The Committee’s notice must further advise the Claimant that failure
to appeal the action to the Committee in writing within the 60-day (or 180-day)
period will render the Committee’s determination final, binding, and conclusive.

     8.2 If the Claimant should appeal to the Committee, the Claimant, or the
duly authorized representative of such Claimant, may submit, in writing,
whatever issues and comments such Claimant, or the duly authorized
representative of such Claimant, feels are pertinent. The Committee shall
re-examine all facts related to the appeal and make a final determination as to
whether the denial of benefits is justified under the circumstances. The
Committee shall advise the Claimant in writing of its decision on the appeal,
the specific reasons for the decision, and the specific Plan provisions on which
the decision is based. The notice of the decision shall be given within 60 days
(45 days in the case of a Disability claim) of the Claimant’s written request
for review, unless special circumstances (such as a hearing) would make the
rendering of a decision within the 60-day (or 45-day) period infeasible, but in
no event shall the Committee render a decision regarding the denial of a claim
for benefits later than 120 days (90 days in the case of a Disability claim)
after its receipt of a request for review. If an extension of time for review is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the date the extension period commences.
The Claimant will also be entitled to receive, on request and free of charge,
access to and copies of all documents, records, and other information relevant
to the claim. In addition, if the claim is a claim for a Disability benefit, the
Participant will be notified if an internal rule, guideline, protocol or other
similar criterion was relied on by the Committee and will be provided with a

-11-



--------------------------------------------------------------------------------



 



copy of such rule, guideline, protocol, or other criterion free of charge at
your request. If the claim is a claim for a Disability benefit and the denial is
based on a medical necessity or other similar exclusion or limit, the
Participant will be provided, free of charge at his or her request, an
explanation of how that exclusion or limit and any clinical judgments apply to
the Participant’s medical circumstances. In the case of a Disability claim, the
review on appeal must be made by a different decision-maker from the Committee
and that decision-maker cannot give procedural deference to the original
decision. If the Claimant is dissatisfied with the Committee’s (or other
independent fiduciary’s) review decision, the Claimant has the right to file
suit in a federal or state court.
ARTICLE IX
LIMITATION OF RIGHTS
     The establishment of this Plan shall not be construed as giving to any
Participant, employee of the Company or any person whomsoever, any legal,
equitable or other rights against the Company, or its officers, directors,
agents or shareholders, or as giving to any Participant or Beneficiary any
equity or other interest in the assets or business of the Company or shares of
Company stock or as giving any employee the right to be retained in the
employment of the Company. All employees of the Company and Participants shall
be subject to discharge to the same extent they would have been if this Plan had
never been adopted.
ARTICLE X
LIMITATION OF ASSIGNMENT AND PAYMENTS
TO LEGALLY INCOMPETENT DISTRIBUTEE
     10.1 No benefits which shall be payable under the Plan to any person shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge or otherwise dispose
of the same shall be void. No benefit shall in any manner be subject to the
debts, contracts, liabilities, engagements or torts of any person, nor shall it
be subject to attachment or legal process for or against any person, except to
the extent required by law.
     10.2 Whenever any benefit which shall be payable under the Plan is to be
paid to or for the benefit of any person who is then a minor or determined by
the Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.

-12-



--------------------------------------------------------------------------------



 



ARTICLE XI
AMENDMENT TO OR TERMINATION OF THE PLAN
     The Committee reserves the right at any time to amend or terminate the Plan
in whole or in part. No amendment shall have the effect of retroactively
depriving Participants or Beneficiaries of rights already accrued under the
Plan. Upon termination of the Plan, the Committee may, in its sole and absolute
discretion, and notwithstanding any other provision hereunder to the contrary,
direct that all benefits hereunder will be paid as soon as administratively
practicable thereafter.
ARTICLE XII
GENERAL AND MISCELLANEOUS
     12.1 In the event that any provision of this Plan shall be declared illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.
     12.2 The Section headings and numbers are included only for convenience of
reference and are not to be taken as limiting or extending the meaning of any of
the terms and provisions of this Plan. Whenever appropriate, words used in the
singular shall include the plural or the plural may be read as the singular.
     12.3 The validity and effect of this Plan and the rights and obligations of
all persons affected hereby shall be construed and determined in accordance with
the laws of the State of Texas unless superseded by federal law.
     12.4 The Company is not required to set aside any assets for payment of the
benefits provided under this Plan. A Participant shall have no security interest
in any amounts credited hereunder on such Participant’s behalf. It is the
Company’s intention that this Plan be construed as a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of highly compensated employees.
     12.5 All amounts payable hereunder shall be reduced by any and all federal,
state and local taxes imposed upon the Participant or a Beneficiary which are
required to be paid or withheld by the Company. Notwithstanding the foregoing,
effective January 1, 2006, if amounts are to be distributed to the Participant
or a Beneficiary in the form of Company Stock, the Participant or Beneficiary
may elect not to have such taxes paid or withheld out of such Company Stock, and
instead the Participant or Beneficiary may provide to the Company, or to the
Company’s designee (which may include the Trust), other funds for payment or
withholding of such taxes.

-13-



--------------------------------------------------------------------------------



 



ARTICLE XIII
DEFERRED COMPENSATION SUBJECT TO CODE SECTION 409A
     13.1 Pre-2005 Nonvested Company Stock shall continue to vest after
December 31, 2004 as provided in Section 4.4(b), but the provisions of this
Article XIII shall supersede any other inconsistent provisions of the Plan with
respect to such Pre-2005 Nonvested Company Stock. The term “Pre-2005 Nonvested
Company Stock” means any Company Stock to which the Participant would not have
been entitled pursuant to Section 4.4(b) on a termination of service or a
request for withdrawal as of December 31, 2004.
     13.2 The vested portion of the Participant’s Company Contribution Account
for purposes of determining the amount to which the Participant is entitled
shall be determined on a combined basis but the provisions of this Article XIII
shall supersede any other inconsistent provisions of the Plan with respect to
the Participant’s 409A Company Contribution Account. The term “409A Company
Contribution Account” means (a) the portion of the balance credited to the
Company Contribution Account of a Participant as of December 31, 2004 that was
not vested as of such date, (b) the earnings after December 31, 2004 on such
nonvested portion, and (c) any matching contribution credits or Profit Sharing
Credits, and earnings thereon, that are attributable to periods ending on or
before December 31, 2004, but which were not credited to the Company
Contribution Account as of such date.
     13.3 In lieu of the distribution available pursuant to Section 4.2, a
Participant’s Pre-2005 Nonvested Company Stock and 409A Company Contribution
Account shall be distributed in a single lump sum payment as soon as
administratively feasible after the Participant is determined by the Committee
to have a 409A Disability. The term “409A Disability” shall mean the Participant
either (a) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (b) is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.
     13.4 Notwithstanding anything in Section 4.3 or 5.1 to the contrary, no
distributions shall be made from a Participant’s Pre-2005 Nonvested Company
Stock and 409A Company Contribution Account before the date that is six months
after the date a Participant terminates employment with the Company, if that
Participant is, on the date of termination, a “specified employee,” as defined
in the regulations issued by the U.S. Department of the Treasury under
Section 409A of the Code, which regulations are incorporated herein by
reference.
     13.5 To the extent allowed by the regulations issued by the U.S. Department
of the Treasury, a Participant may modify the time or form of benefit that he or
she has previously elected with regard to the Participant’s Pre-2005 Nonvested
Company Stock and 409A Company Contribution Account, only if (a) the Participant
provides the Committee with written notice at least one year in advance of the
effective date of the change, and (b) the change postpones the payment(s) at
least five years after their scheduled payment date(s).

-14-



--------------------------------------------------------------------------------



 



     13.6 Hardship withdrawals from the Participant’s Pre-2005 Nonvested Company
Stock and 409A Company Contribution Account may be made only if the Participant
has an unforeseeable emergency. For purposes of this Section 13.6, the term
“unforeseeable emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent [as defined in Section 152(a) of the Code]
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Any determination of the existence
of an unforeseeable emergency and the amount to be withdrawn on account thereof
shall be made by the Committee, in its sole and absolute discretion. However,
notwithstanding the foregoing, a withdrawal will not be permitted to the extent
that the financial hardship is or may be relieved: (i) through reimbursement or
compensation by insurance or otherwise; (ii) by liquidation of the Participant’s
assets, to the extent that liquidation of such assets would not itself cause
severe financial hardship; or (iii) by cessation of deferrals under this Plan.
In no event shall the need to send a Participant’s child to college or the
desire to purchase a home be deemed to constitute an unforeseeable emergency. No
member of the Committee shall vote or decide upon any matter relating to the
determination of the existence of such member’s own financial hardship or the
amount to be withdrawn on account thereof. A request for a hardship withdrawal
must be made in the manner prescribed by the Committee, and must be expressed as
a specific dollar amount. The amount of a hardship withdrawal may not exceed the
amount required to meet the severe financial hardship plus the amount needed to
pay taxes reasonably anticipated as a result of the distribution. All hardship
withdrawals shall be paid in a lump sum in cash as soon as administratively
possible after the Committee has determined that an unforeseeable emergency
exists for the Participant.
     13.7 Section 6.3 shall not apply to the Participant’s Pre-2005 Nonvested
Company Stock and 409A Company Contribution Account.
     IN WITNESS WHEREOF, Dean Foods Company, the Company, has caused this
restated Plan to be duly executed in its name and behalf by its proper officers
thereunto duly authorized this 5th day of September, 2006.

                  DEAN FOODS COMPANY    
 
           
 
  By:        
 
           
 
      Vice President HR Administrative Services    

-15-